Citation Nr: 1136415	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-16 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho



THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1965 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran asserts that his bilateral hearing loss and tinnitus were caused by in-service noise exposure due to small arms fire, artillery fire, mortar fire, rockets, and explosives.  The service personnel records show that the Veteran served in Vietnam and he was awarded the Purple Heart medal. 

After service on VA examination in September 2008, a VA audiologist expressed opinion that the Veteran's current hearing loss was less likely than not a result of noise exposure in service, in part, because "whispered voice hearing was 15/15 on separation...."

The service treatment records show that on separation examination in March 1969, no audiometric or whispered voice testing of hearing was done.  The only testing by whispered voice was in March 1975 for the Marine Reserve, which was not active duty or active duty for training.  





As the VA audiologist relied on inaccurate facts for the opinion, the opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).  As the opinion is inadequate, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of the Social Security Administration. 

2.  Afford the Veteran a VA audiology examination to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current hearing loss disability or tinnitus or both are related to noise exposure in service.

In formulating an opinion, the VA examiner is asked to consider these significant facts of the case.

On entrance examination in June 1965, converting the audiogram results from the pre-1967 ASA standard to the current ISO standard, the thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were all below 20 decibels, and the threshold in decibels at 2000, 3000, and 4000 Hertz in the LEFT ear were all below 20 decibels.  



The threshold in decibels at 500 and 1000 Hertz in the LEFT ear were 35 and 25, respectively. From May 1966 to January 1968, the Veteran served in Vietnam at a Marine Air Base, where he provided security.  In August 1967, he was wounded in combat action and he awarded the Purple Heart Medal.  

In Vietnam, the Veteran was exposed to small arms fire and to enemy artillery and rocket fire and to the explosion of an ammo dump.  

On separation examination in March 1969, no audiometric or whispered or spoken voice testing of hearing was done.  

After service, in March 1975, for the Marine Reserve, which was not active duty or active duty for training, hearing measured by whispered or spoken voice was 15/15.  

After service, hearing loss was first documented in June 2008 on a private audiogram and a hearing loss disability under 38 C.F.R. § 3.385 was first documented on an audiogram by VA in September 2008. 








After service, the Veteran worked as meat cutter and as a supervisor in food manufacturing.  His other health problems include aortoiliac occlusive disease (1997) and chronic tobacco use.  

If however after a review of the record, an opinion on causation is not possible without resort to speculation, the VA audiologist is asked to clarify whether causation cannot be determined because there are several potential causes, and, if so, identify the potential causes that pertain to the Veteran, when the noise exposure in service described by the Veteran is not more likely than any other to cause the current bilateral hearing loss disability or tinnitus or both and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file should be made available to the examiner.

2.  After completion of the above, adjudicate the claims.  If any benefit sought is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


